Action to recover for damages caused by the vacation of an attachment in another action pending in the Supreme Court, New York County. Order dated August 21, 1947, granting plaintiff’s motion for summary judgment, denying defendant’s motion for partial summary judgment and for other relief, and referring the matter to an official referee to hear and report, with recommendation as to amount due plaintiff under the amended complaint, unanimously affirmed, without costs. Order dated December 19, *7951947, modified on the facts by striking from the first ordering paragraph the words “ in all respects confirmed ” and inserting in place thereof the following: “ confirmed except as to the finding that the reasonable value of plaintiff’s services in connection with the vacatur of the attachment is $2500, and in that respect it is disaffirmedand by striking from the second ordering paragraph the figures “ $2500.00 ” and “ $2784.34 ” and inserting in place thereof, respectively, the figures “ $1000.00 ” and “ $1284.34 As thus modified, the order is affirmed, without costs. Judgment modified on the facts by striking therefrom the figures “ $2784.34 ” and inserting in place thereof the figures “ $1284.34 ”; and by striking out the words and figures “ amounting to $125.28 ” and “ amounting in all to $3,064.62 ”, so that the ordering paragraph, as modified, shall read “ Adjudged, that plaintiff, Samuel Shapiro of 233 Broadway, New York City, N. Y. have judgment against defendant, New Amsterdam Casualty Company of 60 John Street, New York City, N. Y., for the sum of $1284.34, with interest from April 5, 1947, with costs taxed at $155.00, and that plaintiff have execution therefor.” As thus modified, the judgment is unanimously affirmed, with $10 costs and disbursements to appellant. The finding that the reasonable value of plaintiff's services is $2,500 and that there is, therefore, due to him the sum of $2,500 on the first cause of action is reversed and disapproved. The court finds that the reasonable value of plaintiff’s services is $1,000, and that the amount due to him on the first cause of action is $1,000. In our opinion the amount fixed by the official referee as the reasonable value of plaintiff’s services was excessive. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ. [See post, p. 816.]